Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140841 & (58)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re CW, BW, and DW, Minors.                                                                            Brian K. Zahra,
  _________________________________________/                                                                          Justices


  CW, BW, and DW,
             Appellees,
  and
  VALERIU MARTIN and KAREN MARTIN,
           Petitioners-Appellants,
  v                                                                 SC: 140841
                                                                    COA: 292866
                                                                    Genesee CC Family Division:
  DEPARTMENT OF HUMAN SERVICES,                                     09-016660-AM
             Respondent-Appellee.
  _________________________________________/

         By order of November 19, 2010, while retaining jurisdiction, we remanded this
  case to the Genesee Circuit Court, Family Division, for further proceedings. On order of
  the Court, the circuit court having conducted an evidentiary hearing pursuant to MCL
  710.45(2) and having issued its opinion and order on January 20, 2011, we now AFFIRM
  the circuit court’s decision. The circuit court did not clearly err in holding that the
  petitioners had not shown by clear and convincing evidence that the decision of the
  Superintendent of the Michigan Children’s Institute to withhold consent to the petitioners
  to adopt the minor children was arbitrary and capricious.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
         d0316                                                                 Clerk